Title: To James Madison from Carlos Martínez de Yrujo, 12 October 1803
From: Yrujo, Carlos Martínez de
To: Madison, James


Sir
Baltimore 12 Octr. 1803
I have received your letter of the 4th. current in reply to those which I had the honor to write you on the 4 and 27th. of last month; and as you, without entring into the examination of the powerful reasons, which in the name of the King my master I unfolded therein, against the sale of Luisiana, you refer generally to the explanations which as you inform me, the Minister of the United States near his Majesty is to make at Madrid I shall at present confine my observations to that which you are pleased to make to me, founded upon certain expressions which you cite to me from an official letter of the Secretary of State of the King my master to the above mentioned American Minister in Spain. The expressions are the following
“By the retrocession made to France of Luisiana this power has recovered the said Province with the limits which it had and saving the rights acquired by other powers. The United States can address themselves to the French government to negotiate the acquisition of territories which may suit their interest.”
These expressions which you consider as an explicit and positive acknowledgement of the right of the United States and France to enter into the engagements which they afterwards did, do not in my opinion weaken in any manner the foundation and the force of the representations which I have had the honor to make to you against the sale of Luisiana.
There is an expression among those you cite which will suffice to refute the inference you draw from them, it is that of saving the rights acquired by other powers. Altho’ the general form of this expression gives in other respects much latitude to its true meaning, it is indubitable that Spain having made the retrocession of Luisiana to France under certain conditions and modifications Spain has the indubitable right to claim their execution. Of this nature was the stipulation that France should not sell nor alienate Luisiana in any manner whatever and likewise the solemn & positive accession and declaration of the French Government adhering to the wishes of Spain consequently this expression destroys the possibility that according to existing circumstances the French Government should possess the right of selling the said Province, or that of the United States that of buying it.
There is another consideration still stronger and which is not at all subject to the interpretation of equivocal expressions. It is evident that the engagement entered into by France with Spain not to alienate Luisiana in any manner is much older in date than the official letter of Mr. Cevallos whose expressions you are pleased to cite to me. In that letter those which you have scored, that the United States can address themselves to the French Government to negotiate the acquisition of the territories which may suit their interest, neither signify nor can signify any thing but a deference towards France whose government alone it now concerned to give a decisive answer to the requests of the United States an answer analogous and conformable to the nature of the previous engagements which had been entered into with Spain. The repugnance of the Spanish government may likewise be recognized to give to that of the United States a necessary negative at a time when it found itself united with them by bonds of the most sincere friendship.
Other interpretations of equal force may be derived from the obvious meaning of the expressions of the official letter of the Secretary of State of his Majesty mentioned by you; but as those which I have just made are in my opinion conclusive I abstain from entering upon others in detail and I take the liberty to call to them the attention as well of yourself as of the President of the United States in order that you may be more and more convinced of the reason and justice with which the King my master objects to the ratification of a treaty founded upon a manifest violation of the most solemn engagements entered into by France.
I avail myself with pleasure of this occasion to reiterate to you my wishes to serve you and that our Lord would preserve your life &c. [B Mo. de V.S. su mas ato. y sego Sr.
El Marques de casa Yrujo]
 

   
   RC (DNA: RG 59, NFL, Spain, vol. 2); Tr, four copies (NHi: Livingston Papers). RC in Spanish; in a clerk’s hand, except for Yrujo’s complimentary close and signature; copytext is Wagner’s interlinear translation.



   
   For Cevallos’s letter to Pinckney of 4 May 1803, see JM to Yrujo, 4 Oct. 1803, and n. 1.


